FILED
                                                                                                   5/27/2020
                                                                                        Clerk, U.S. District & Bankruptcy
                                                                                        Court for the District of Columbia
                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


BRUD ROSSMANN,

              Plaintiff,

      v.                                               Civil Action No. 1:20-cv-01155 (UNA)

ELIZABETH WINGO, Judge, et al.,

              Defendants.


                                   MEMORANDUM OPINION

       This matter, brought pro se, is before the Court on its initial review of Plaintiff’s

Complaint, ECF No. 1, and application to proceed in forma pauperis, ECF No. 2. The Court will

grant the application and dismiss the Complaint for lack of subject matter jurisdiction. See Fed.

R. Civ. P. 12(h)(3) (requiring the court to dismiss an action “at any time” it determines that

subject matter jurisdiction is wanting).

       “Federal courts are courts of limited jurisdiction. They possess only that power

authorized by Constitution and statute,” and it is “presumed that a cause lies outside this limited

jurisdiction.” Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994) (citations

omitted). A party seeking relief in the district court must at least plead facts that bring the suit

within the court’s jurisdiction. See Fed. R. Civ. P. 8(a). Failure to plead such facts warrants

dismissal of the action.

       Plaintiff is a District of Columbia resident who “sues for the reinstatement of a lawsuit

. . . unlawfully dismissed less than two years ago by D.C. Superior Court Judge Elizabeth Wingo,

as a result of the unlawful conduct of attorney John Calendar.” Compl. at 4 ¶ 8. Plaintiff has

sued Judge Wingo, Attorney Calendar, and two officers of the homeless shelter in the District of

                                                   1
Columbia that was the subject of his dismissed lawsuit. See id. at 5 ¶ 9 (“The lawsuit, brought in

2018, . . . sued [Community for Creative Non-Violence] and others for the unlawful termination

of [Plaintiff’s] residency at his then prior residence: the homeless shelter CCNV.”); id. at 11

¶¶ 40, 45 (alleging that CCNV Executive Director Rico Harris and Deputy Executive Director

Zachrous Hunter “effected the unlawful termination” of Plaintiff’s “residency”).

       “The Rooker-Feldman doctrine prevents lower federal courts from hearing cases that [as

here] amount to the functional equivalent of an appeal from a state court.” Gray v. Poole, 275

F.3d 1113, 1119 (D.C. Cir. 2002) (citing District of Columbia Court of Appeals v. Feldman, 460

U.S. 462 (1983); Rooker v. Fid. Trust Co., 263 U.S. 413 (1923)). Moreover, this Court cannot

order the Superior Court to take any action, much less to reinstate Plaintiff’s case. See United

States v. Choi, 818 F. Supp. 2d 79, 85 (D.D.C. 2011) (district courts “generally lack[] appellate

jurisdiction over other judicial bodies, and cannot exercise appellate mandamus over other

courts.”) (citing Lewis v. Green, 629 F. Supp. 546, 553 (D.D.C. 1986)). Plaintiff’s recourse lies,

if at all, in the District of Columbia Court of Appeals and ultimately in the United States

Supreme Court. See 28 U.S.C. § 1257; Stanton v. D.C. Court of Appeals, 127 F.3d 72, 75 (D.C.

Cir. 1997) (Section 1257 “channels directly to the Supreme Court all federal review of judicial

decisions of state (and D.C.) courts of last resort”) (parenthesis in original)). Therefore, this case

must be dismissed. An Order will be released contemporaneously with this Memorandum

Opinion.



DATE: May 27, 2020
                                                               CARL J. NICHOLS
                                                               United States District Judge




                                                  2